Exhibit 10.ii.a

 

LOGO [g23747ex10_iiapg1.jpg]    SALE CONTRACT   

 

SOLD TO:    Cargill, Incorporated   CONTRACT DATE: January 1, 2009       
Contract BILL TO:    Cargill, Incorporated   SHIP TO: Per Exhibit A   No.

 

COMMODITY:    High Quality White Muriate of Potash (MOP) PACKING:    Bulk
QUANTITY:    Per Exhibit A (100% of Buyer’s requirements) PRICE:    Per Exhibit
A PAYMENT TERMS:    Per Exhibit A SHIPMENT PERIOD:    1/1/09 to 12/31/11
RAIL DEMURRAGE:    Per attached terms and conditions STATE TONNAGE TAX:    For
the account of the Buyer FREIGHT:   

This contract constitutes a purchase of the Commodity by Buyer from Mosaic Crop
Nutrition, LLC (“Seller”) on the terms and conditions set forth above and the
attached Additional Terms and Conditions. Retention of this Contract without
immediate written objection to specific terms and conditions shall constitute
Buyer’s acceptance of all terms and conditions incorporated herein. In the event
of any inconsistency between this Contract and Buyer’s contract, the terms and
conditions hereof shall control.

 

PLEASE SIGN AND RETURN DUPLICATE COPY                ACCEPTED: Cargill,
Incorporated (BUYER)       Mosaic Crop Nutrition, LLC (SELLER) BY   

 

   (DATE)   

 

      BY   

 

   (DATE)   

 

 

Page 1 of 3



--------------------------------------------------------------------------------

SALE CONTRACT

ADDITIONAL TERMS AND CONDITIONS

The following terms and conditions are incorporated into this Contract, except
to the extent otherwise specifically provided on the face of this Contract.

1. This Contract shall be governed by the laws of the State of Florida. Any
controversy or claim arising out of or relating to this Contract or the breach
thereof shall be settled by arbitration conducted in Tampa, Florida in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association now in effect. Any determination made by the arbitrator(s) shall be
final and binding. Judgment on any award may be entered in any court of
competent jurisdiction. The arbitrators shall have no authority to award
punitive or exemplary damages.

2. Seller’s weights, taken at shipping points, shall be conclusive. No
allowances shall be made for waste, leakage, loss or damage after loading and
delivery to carrier.

3. All claims on account of weight, quality, deviation from specifications, loss
or damage to the Commodity or otherwise are waived by Buyer unless made in
writing and delivered to Seller within fifteen (15) days after shipment of the
Commodity. All claims must state with particularity the claim made, the basis
thereof and include the support therefor. BUYER’S EXCLUSIVE AND SOLE REMEDY OF
ANY BREACH OF THIS CONTRACT SHALL BE LIMITED TO, AT SELLER’S OPTION, EITHER
REPLACEMENT OF THE NONCONFORMING COMMODITY OR REFUND OF THE PURCHASE PRICE.
BUYER FURTHER AGREES THAT SELLER SHALL NOT BE LIABLE FOR SPECIAL, CONSEQUENTIAL,
INCIDENTAL, INDIRECT, EXEMPLARY OR PUNITIVE DAMAGES OF ANY KIND, WHETHER ARISING
OUT OF THE NON-DELIVERY, USE, INABILITY TO USE, STORAGE, TRANSPORTATION OR
HANDLING OF SAID COMMODITY, OR ANY OTHER CAUSE AND WHETHER THE CLAIM IS BASED ON
CONTRACT, NEGLIGENCE, STRICT LIABILITY OR OTHER TORT.

4. Buyer represents that it is familiar with the characteristics, qualities and
potentialities of the Commodity. Seller shall not be liable for the results
obtained in using the Commodity sold hereunder, either along or in combination
with other substances, and shall not in any case be liable for injury to or
death of persons, damages to property or economic loss resulting from or
connected with the use, treatment, storage, transportation or handling of the
Commodity, whether alone or in combination with any other substances; and Buyer
agrees to fully indemnify Seller with respect to any and all of the foregoing.

5. If Buyer (1) fails to furnish shipping instructions within the time
specified, (2) fails to order any shipment hereunder within the time specified,
(3) fails to supply adequate credit within the time specified, (4) refuses to
accept any shipment properly tendered hereunder, (5) fails to tender any payment
hereunder when due, or (6) fails to perform in any other respect according to
its obligations set out herein, Seller may, in its sole option, and in addition
to any other remedies which Seller may have at law or in equity, (i) extend the
time of shipment, if applicable; (ii) cancel this Contract, (iii) terminate this
Contract as to the portion thereof in default or as to any unshipped balance, or
both; or (iv) resell, after 10 days notice to Buyer, any of the Commodity which
has been shipped and which Buyer has wrongfully failed or refused to accept, and
receive from the Buyer the difference between (x) the Contract price and (y) the
price obtained on resale, if the latter be less than the former, as well as any
and all indirect, consequential, incidental and special damages.

6. Any payment term requiring Buyer to establish a bank guarantee or a letter of
credit shall be a precondition to Seller’s obligation to perform hereunder and
any failure to timely establish a bank guarantee or a letter of credit shall
constitute a default hereunder. The acceptance by Seller of bank drafts, checks
or other media of payment will be subject to immediate collection of the full
face value thereof. If, in Seller’s judgment, Buyer’s credit shall become
impaired at any time, Seller shall have the right to decline to make shipment
hereunder except against a letter of credit, cash advance or other terms
acceptable to Seller, in its sole discretion, until such time as Buyer’s credit
has been re-established to Seller’s satisfaction. If Buyer shall fail to make
prompt payment when due of any amount due hereunder, Buyer shall be liable to
Seller for interest on such unpaid amounts at the JPMorgan Chase Bank, N.A.
prime rate plus 2 percent (or at the highest lawful rate whichever is less) from
the date such payment is due until the date paid hereunder. Such interest shall
be due and payable on demand, and any interest not paid when due shall be added
to the overdue sum and itself bear interest accordingly.

7. Any and all taxes, assessments, duties, inspection fees or other charges now
or hereafter imposed by any government, governmental agency or governmental
authority in respect to the sale, delivery, shipment, procurement, manufacture,
importation, exportation, possession, ownership or use of the Commodity shall be
paid by Buyer. Seller shall be under no obligation to contest the validity of
any tax, assessment, duty, inspection fee or other charge. Buyer shall obtain,
at its own cost and expense, any and allocations, franchises, permits,
fertilizer registrations, licenses and other grants required by any governmental
agency or governmental authority with respect to the Commodity.

8. All demurrage, detention charges, pump charges and special equipment charges
are for Buyer’s account.

9. Any increase between freight and insurance charges now in effect and the
charges actually payable when the Commodity is shipped, whether such increase
results from changes in rates, changes in route or any other cause, shall be for
Buyer’s account.

10. If this Contract provides for deliveries over a period exceeding one month,
Seller shall not be obligated to deliver in any 30-day period more than
approximately equal monthly quantities, in relation to the total amount of this
Contract, and Seller may make shipments of the total amount in such equal
monthly quantities.

11. Risk of loss of the Commodity shall shift to Buyer upon delivery of the
Commodity from Seller to carrier, without regard to responsibility for payment
of freight or insurance.

12. Buyer represents and warrants that it is solvent as of the date of this
Contract. Acceptance of any delivery under this Contract shall constitute a
representation of solvency on the delivery date.

13. Seller warrants only that it has good title to the Commodity covered hereby
and that the Commodity conforms to the specifications stated herein. SELLER
MAKES NO OTHER WARRANTY OF ANY KIND WHATEVER, EXPRESS, IMPLIED OR ARISING FROM
COURSE OF DEALING OR USAGE OF TRADE; AND ALL IMPLIED WARRANTIES, INCLUDING
WARRANTIES OF QUALITY, MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE
HEREBY DISCLAIMED BY SELLER. THERE ARE NO ORAL AGREEMENTS OR WARRANTIES
COLLATERAL TO OR AFFECTING THIS CONTRACT.

 

Page 2 of 3



--------------------------------------------------------------------------------

14. Seller shall not be liable in any respect for failure or delay in the
fulfillment or performance of this Contract, including but not limited to the
obligation to make deliveries, if performance is hindered or prevented, directly
or indirectly, by war; riots; embargo; national emergency; inadequate
transportation facilities; plant breakdowns; inability to secure fuel, power,
material or labor; fire, flood, windstorm or other acts of God; strikes,
lockouts or other labor disturbances (whether among employees of Seller or
others); orders or acts of any government, governmental agency or governmental
authority; or any other cause of like or different kind beyond seller’s
reasonable control. In the event seller is unable to supply the total
requirements of its customers, Seller may allocate its available supply of the
Commodity among its customers in a manner determined by Seller to be fair and
equitable.

15. Unless this sale is made basis Seller’s weight and/or analysis, in the event
of a dispute as to weight or analysis of any shipment, an independent
determination of weight and/or analysis by a mutually agreed surveyor or
laboratory shall be binding upon the parties. If the Commodity meets or exceeds
the specification, the cost of such determination shall be for Buyer’s account,
in all other cases, the cost shall be for Seller’s account.

16. The Commodity shall be loaded and discharged subject to the rules of the
respective mode of transport employed.

17. No terms or conditions in Buyer’s purchase order, acknowledgment form, or
other document issued by Buyer which conflict with the terms and conditions
hereof, or which increase or modify Seller’s obligations hereunder, shall be
binding on Seller unless specifically identified and accepted in writing by
Seller. None of the terms and conditions contained in this Contract may be added
to, modified, superseded or otherwise altered except with written consent of an
authorized representative of Seller. Buyer represents and warrants to Seller
that Buyer is a merchant with respect to the purchase of the Commodity.

18. Seller expressly reserves the right to cause the liquidation or cancellation
of this Contract because of: (a) the insolvency or financial condition of the
Buyer; (b) the commencement of a case or the appointment of or a taking of
possession by trustee or custodian under 11 U.S.C. Sections 101 et seq. or
successor legislation in effect as of the date hereof; (c) any and all other
defaults of the terms and conditions specified herein, either directly or by
reference; or (d) the institution of price or quantity controls by any
governmental agency or governmental authority which are lower than the price or
less than the quantity under this Contract.

19. Without limiting Seller’s pursuit of any and all other rights and remedies
available to it, it is expressly agreed that this Contract is subject to
Seller’s right to set off its obligations hereunder against any debts, claims or
obligations owed by Buyer under or in connection with this Contract, or any
other contracts between the parties, including but not limited to the right to
set off provided in 11 U.S.C. Section 362(b)(6).

20. The rights and obligations of the Buyer under this Contract are not
assignable without the prior written consent of Seller. If any part of this
Contract is found to be void or unenforceable, the provisions hereof shall be
severable and those provisions which are lawful shall remain in full force and
effect.

(376946)

 

Page 3 of 3